DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment & Response to Arguments
Applicant’s amendments, arguments and request for reconsideration of March 10, 2022 has been fully and carefully considered.  Applicant has amended claims 25-48 as suggested by the Examiner in the Non-Final Office Action regarding the 35 USC 112(b) rejections.  The claims now amended are 112(b) compliant.  Accordingly, the rejection under 35 USC 112(b) is withdrawn.  Regarding the Substitute Specification, applicant is kindly reminded that when supplying a Substitute Specification there should be heading on the Specification which states “Substitute Specification Marked-Up Version” and “Substitute Specification Clean-Copy”.  Furthermore, embolden text for marking up text which has been deleted. Note 37 CFR 1.125, where language that is deleted is shown by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                           Primary Examiner, Art Unit 1771